
	
		I
		112th CONGRESS
		2d Session
		H. R. 5897
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2012
			Mr. Sablan (for
			 himself, Mrs. Christensen,
			 Ms. Bordallo,
			 Mr. Pierluisi, and
			 Mr. Faleomavaega) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to make certain United States territories eligible for nonprofit capacity
		  building grants under that Act.
	
	
		1.Eligibility of United States
			 territoriesSection 198S(a)(4)
			 of the National and Community Service Act of 1990 (42 U.S.C. 12653s(a)(4)) is
			 amended by striking and the District of Columbia and inserting
			 , the District of Columbia, the Commonwealth of Puerto Rico, Guam, the
			 Virgin Islands of the United States, American Samoa, and the Commonwealth of
			 the Northern Mariana Islands.
		
